              IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF OHIO
                  EASTERN DIVISION AT COLUMBUS


GERALD HAND,                                 :
                                                     Case No. 2:07-cv-846
                      Petitioner,            :

               -vs-                          :       District Judge Michael H. Watson
                                                     Magistrate Judge Michael R. Merz
                                             :
MARC HOUK, Warden,
                                             :

                      Respondent.            :



                      REPORT AND RECOMMENDATIONS


       This capital habeas corpus case is before the Court on Petitioner Gerald Hand’s Motion for

Relief from Judgment under Fed.R.Civ.P. 60(b)(6) (ECF No. 182). The Warden opposes the

Motion (Memo in Opp., ECF No. 183) and Petitioner has filed a Reply in support (ECF No. 184).

       As a post-judgment matter, the Motion is referred for a report and recommended

disposition under 28 U.S.C. § 636(b)(3).

       Because the Motion attacks the integrity of this Court’s judgment, rather than raising a new

claim for habeas corpus relief, the Motion is properly addressed in this Court, rather than by

transfer to the Sixth Circuit as a second or successive habeas application. Gonzalez v. Crosby, 545

U.S. 524, 534-36 (2005).




                                                 1
Litigation History



       Gerald Hand filed this habeas corpus action in 2007 to obtain relief from his conviction

and sentence of death. On January 3, 2014, Judge Beckwith dismissed the Petition but granted a

certificate of appealability on some grounds (Judgment, ECF No. 148). The United States Court

of Appeals for the Sixth Circuit affirmed, Hand v. Houk, 871 F.3d 390 (6th Cir. 2017), cert. denied

sub. nom. Hand v. Shoop, 138 S. Ct. 1593 (2018), and the mandate from the Sixth Circuit issued

on October 26, 2017. Since jurisdiction was returned to this Court, Hand has sought authorization

for his habeas counsel—specifically, the Office of the Federal Public Defender for the Southern

District of Ohio—to appear before and file a motion for relief from judgment in the Delaware

County, Ohio Court of Common Pleas (ECF No. 170).              The Magistrate Judge has twice

recommended that that authorization be denied (ECF Nos. 175, 179) and the motion for

authorization remains pending on Petitioner’s Objections (ECF Nos. 176, 180). Hand does not

presently have a scheduled execution date, but is a Plaintiff in In re: Ohio Execution Protocol

Litig., Case No. 2:11-cv-1016.



The Instant Motion



       In his present Motion, Hand asserts he is entitled to relief from judgment “because the

Criminal Justice Section of the Office of the Ohio Attorney General developed an imputed conflict

of interest during these proceedings and should have been disqualified from participating in this

case.” (ECF No. 182, PageID 16423).

       The factual basis for the asserted imputed conflict is that attorney Debra Gorrell Wehrle,



                                                2
was Hand’s mitigation specialist at his trial in 2003 (Evid. Hrg. Tr., ECF No. 88, PageID 1977).

By the time she was deposed in this case on December 9, 2008, and then at the time of the

evidentiary hearing in this case in 2010, she was employed by the Ohio Attorney General and

working in the Education Section of that Office (Motion, ECF No. 182, PageID 16425, citing

Wehrle Dep., ECF No. 58, PageID 1067-68; Evid. Hrg. Tr., ECF No. 88, PageID 1977). By 2012

she was still with the Office of the Attorney General, but working in the Corrections Litigation

Unit of the Criminal Justice Section, the same section which includes the Capital Crimes Unit. Id.

at nn.2-3.

       Hand asserts his Motion is timely because his present Trial Attorney, Assistant Federal

Public Defender Jacob Cairns, “learned that Ms. [Wehrle] had been employed in the Criminal

Justice Section on May 21, 2019, while researching Ms. [Wehrle’s] litigation history as an

attorney.” (ECF No. 182, PageID 16431, n.8.) As a remedy for this undisclosed imputed

disqualification, Hand seeks to: (1) have the judgment reopened; (2) have the Office of the Ohio

Attorney General disqualified from any further participation in this case; and (3) to excuse Hand’s

previously adjudicated procedural defaults and adjudicate the merits of the defaulted claims. Id.

at PageID 16432.

       The Warden opposes Hand’s Motion on the ground it is untimely and Hand has not shown

then extraordinary circumstances needed for relief under Fed.R.Civ.P. 60(b)(6). He also attaches

Ms. Wehrle’s Affidavit (ECF No. 183-1) which shows that she was admitted to the practice of law

in Ohio in 1994. Id. at PageID 16440, ¶ 2. In 2003 she was appointed as mitigation specialist in

Mr. Hand’s capital murder case. Id. at ¶ 3. On April 30, 2007, she was employed as an Assistant

Ohio Attorney General in the Education Section. Id. at ¶ 4. While thus employed, she was called

as a witness in the evidentiary hearing in this case on February 10, 2010. Id. at ¶ 5. On June 6,



                                                3
2010, she transferred to the Corrections Unit of the Ohio Attorney General’s Office where she

served until transferring again to the Healthcare Fraud Section of that Office on August 20, 2017.

Id. at ¶ 6.

         Ms. Wehrle avers that she has never had any involvement at all in the Ohio Attorney

General’s representation of Respondent in this case (Wehrle Aff., ECF No. 183-1, PageID 16441,

¶ 7). Recognizing her professional responsibility as an attorney in this regard, she “did not discuss

Mr. Hand’s case with the assistant attorney general representing the Respondent, . . .” Id. She

attaches a chart showing organization of the OAG Criminal Justice Section in 2010. PageID

16442. She also attaches pages from the transcript of the evidentiary hearing in which she

affirmed, on questioning from the Court, that she understood she was bound by the attorney-client

communication privilege “in all realms of my life.” (Evid. Hrg. Tr., ECF No. 183-2, PageID

16445).1



                                                   Analysis


General Standard for Relief from Judgment



         Fed.R.Civ.P. 60(b) allows relief from a final judgment on the following bases:

                  (b) Grounds for Relief from a Final Judgment, Order, or
                  Proceeding. On motion and just terms, the court may relieve a party
                  or its legal representative from a final judgment, order, or
                  proceeding for the following reasons:

                  (1) mistake, inadvertence, surprise, or excusable neglect;

1
  The portions of the evidentiary hearing transcript attached by Ms. Wehrle do not include the certificate of the court
reporter. Nor in any portion of her affidavit does she attempt to attest to their authenticity. Nonetheless, they appear
to be identical to the certified copy of record in this case (Evid. Hrg. Tr., ECF No. 88, PageID 1969, 1995-96).

                                                           4
               (2) newly discovered evidence that, with reasonable diligence, could
               not have been discovered in time to move for a new trial under Rule
               59(b);

               (3) fraud (whether previously called intrinsic or extrinsic),
               misrepresentation, or misconduct by an opposing party;

               (4) the judgment is void;

               (5) the judgment has been satisfied, released, or discharged; it is
               based on an earlier judgment that has been reversed or vacated; or
               applying it prospectively is no longer equitable; or

               (6) any other reason that justifies relief.


       Fed.R.Civ.P. 60(c) provides that Rule 60(b) motions must be made within a reasonable

time and sets a one-year jurisdictional bar on motions under 60(b)(1), (2), and (3).

       Relief should be granted under Rule 60(b)(6) only in unusual circumstances where

principles of equity mandate relief, Olle v. Henry & Wright Corp., 910 F.2d 357, 365 (6th Cir.

1990), and “the trial court’s discretion” under 60(b)(6) “is ‘especially broad[.]’” Johnson v.

Dellatifa, 357 F.3d 539, 543 (6th Cir. 2004), quoting Hopper v. Euclid Manor Nursing Home, Inc.,

867 F.2d 291, 294 (6th Cir. 1989); McDowell v. Dynamics Corp., 931 F.2d 380, 383 (6th Cir. 1991).

“[R]elief is warranted ‘only in exceptional or extraordinary circumstances which are not addressed

by the first five numbered clauses of [Rule 60(b)].” Johnson, 357 F.3d at 543 (brackets in original,

quoting Hopper, 867 F.2d at 294. “Furthermore, this provision and other provisions of Rule 60(b)

are mutually exclusive; that is, if the reason offered for relief from judgment could be considered

under one of the more specific clauses of Rule 60(b)(1)-(5), then relief cannot be granted under

Rule 60(b)(6).” Abdur'Rahman v. Bell (In re Abdur'Rahman), 392 F.3d 174, 183 (6th Cir., 2004)

(en banc), vacated on other grounds, 545 U.S. 1151 (2005), citing Liljeberg v. Health Servs.

Acquisition Corp., 486 U.S. 847, 863 & n.11 (1988).

                                                   5
Timeliness of the Motion



       At the time of the evidentiary hearing in this case on February 12, 2010, Petitioner was

represented by attorneys Jennifer Kinsley, Jeanne Cors, and Ralph Kohnen (Evid. Hrg. Tr., ECF

No. 88, PageID 1969). On October 26, 2017, the Court granted via Notation Order a Motion by

Ms. Kinsley “to substitute the Federal Public Defender’s Office Capital Habeas Unit as counsel.”

(Motion, ECF No. 161, PageID 16256). The next day, Carol Ann Wright, an Assistant Federal

Defender in that office, entered her appearance as “lead counsel” for Mr. Hand (ECF No. 163).

On October 30, 2017, Attorney Jacob Cairns entered his appearance as “lead counsel” and

indicated Ms. Wright would remain as co-counsel (ECF No. 164). Although she had indicated she

would remain as co-counsel (Motion, ECF No. 161, PageID 16256), Ms. Kinsley’s name does not

appear in this Notice (ECF No. 164, PageID 16264-65).

       Hand’s Motion to Appear in state court, filed August 30, 2018, is signed by Mr. Cairns as

trial attorney and Ms. Kinsley as co-counsel, as are the Objections to the recommended denial

(ECF No. 170, 176, 180). The instant Motion is also signed by Mr. Cairns as trial attorney and

bears Ms. Kinsley’s name as co-counsel (ECF No. 182, PageID 16423-24). However, Ms.

Kinsley’s does not appear as co-counsel on the Proposed State Court Motion for Relief from

Judgment (ECF No. 170-1).

       Thus, one of Hand’s lawyers in this case has known for more than nine years—since the

above-mentioned deposition testimony in December 2008—that after she was Hand’s mitigation

specialist, Ms. Wehrle became an Assistant Ohio Attorney General. If her knowledge from

appointment as Hand’s mitigation specialist is imputed to the Ohio Attorney General’s Office,



                                               6
Hand knew of his asserted grounds for disqualification in late 2008, and a motion to disqualify the

Attorney General over nine years later is not made within a reasonable time. The Motion could

have been made any time before judgment, but it is now more than five years later. The interest

of the State of Ohio in the finality of the judgment in this case weighs strongly in favor of denying

the Motion for untimely filing.

       Mr. Cairns may argue he did not discover until May 2019 that Ms. Wehrle transferred from

the Education Section to the Criminal Section in June 2010. But it is not the Criminal Section

alone that Hand seeks to disqualify, but the entire Attorney General’s Office (Motion, ECF No.

182, PageID 16432). If Hand’s logic is that the impute knowledge disqualifies the entire Attorney

General’s Office, evidence to support that claim was available to Hand at the time of the

evidentiary hearing.

       If, on the other hand, Petitioner’s argument is only that the disqualifying knowledge is

imputed across one “Section” of the Attorney General’s Office and he did not learn of Ms.

Wehrle’s 2010 transfer until 2019, the question must be how diligently he researched the

disqualification question in the intervening nine years. Waiting nine years to discover a fact that

“is a matter of public record” (Memo. in Opp., ECF No. 183, PageID 16435) (which Hand does

not deny), does not bespeak due diligence, and Petitioner offers no indicia of due diligence in his

Motion or Reply.



Extraordinary Circumstances



       Even if the Motion were timely, it would not merit reopening the judgment.

       Hand’s argument on the merits relies on imputing the knowledge Ms. Wehrle learned as



                                                 7
his mitigation specialist to all or some part of the Ohio Attorney General’s Office, by whom she

became employed after his trial. To begin that chain of logic, Hand asserts the Ohio Rules of

Professional Conduct govern the practice of attorneys in this Court (Motion, ECF No. 182, PageID

16426, citing Schlueter v. Bethesda Healing Ministry, Inc., No: 2:17-cv-1055, 2018 WL 6111284,

at *1 (S.D. Ohio Nov. 21, 2018). As noted in Schlueter, this Court has adopted the Rules of

Professional Conduct as adopted by the Supreme Court of Ohio and as amended from time to time.

S.D. Ohio Civ.R. 83.3(h).

        Hand next argues this Court should follow the decision in Kala v. Aluminum Smelting &

Refining Co., Inc., 81 Ohio St. 3d 1 (1998), in applying the Code of Professional Conduct (Motion,

ECF No. 182, PageID 16426-27 (citation omitted). The syllabus2 in Kala reads:

                 In ruling on a motion for disqualification of either an individual
                 (primary disqualification) or the entire firm (imputed
                 disqualification) when an attorney has left a law firm and joined a
                 firm representing the opposing party, a court must hold an
                 evidentiary hearing and issue findings of fact using a three-part
                 analysis:

                 (1) Is there a substantial relationship between the matter at issue and
                 the matter of the former firm's prior representation;

                 (2) If there is a substantial relationship between these matters, is the
                 presumption of shared confidences within the former firm rebutted
                 by evidence that the attorney had no personal contact with or
                 knowledge of the related matter; and

                 (3) If the attorney did have personal contact with or knowledge of
                 the related matter, did the new law firm erect adequate and timely
                 screens to rebut a presumption of shared confidences with the new
                 firm so as to avoid imputed disqualification?

81 Ohio St. 3d at 1

.


2
 The syllabus was the governing portion of Supreme Court of Ohio decisions from 1858 to 2002, when the syllabus
rule was abolished.

                                                       8
       The disqualification question presented in Kala was a matter of first impression for the

Supreme Court of Ohio. In resolving it, the court applied the then-governing Ohio Code of

Professional Responsibility, since replaced by the Code of Professional Conduct. The court held

                 When an attorney leaves his or her former employment and becomes
                 employed by a firm representing an opposing party, a presumption
                 arises that the attorney takes with him or her any confidences gained
                 in the former relationship and shares those confidences with the new
                 firm. This is known as the presumption of shared confidences. Some
                 courts have held that such a change of employment results in an
                 irrebuttable presumption of shared confidences that necessitates the
                 disqualification of the attorney (primary disqualification) and the
                 entire new firm (imputed disqualification). Cardona v. Gen. Motors
                 Corp. (D.N.J.1996), 942 F.Supp. 968, 969; G.F. Industries, Inc. v.
                 Am. Brands, Inc. (1990), 245 N.J.Super. 8, 583 A.2d 765.

81 Ohio St. 3d at 5. Justice Lundberg Stratton noted, id., the opinion of the Sixth Circuit in

Manning v. Waring, Cox, James, Sklar, & Allen, 849 F.2d 222 (6th Cir. 1988):

                 Perhaps these motions have become more numerous simply because
                 the changing nature of the manner in which legal services are
                 delivered may present a greater number of potential conflicts.
                 Certainly, the advent of law firms employing hundreds of lawyers
                 engaging in a plethora of specialties contrasts starkly with the
                 former preponderance of single practitioners and small firms
                 engaging in only a few practice specialties. In addition, lawyers
                 seem to be moving more freely from one association to another, and
                 law firm mergers have become commonplace. At the same time that
                 the potential for conflicts of interest has increased as the result of
                 these phenomena, the availability of competent legal specialists has
                 been concentrated under fewer roofs.

                 Consequently, these new realities must be at the core of the
                 balancing of interests necessarily undertaken when courts consider
                 motions for vicarious disqualification of counsel.

Id. at 224-25.

       In Kala, the court rejected the rule that a presumption of sharing client confidences with

lawyers in a new firm should be irrebuttable. Instead, it held that




                                                   9
               Factors to be considered in deciding whether an effective screen has
               been created are whether the law firm is sufficiently large and
               whether the structural divisions of the firm are sufficiently separate
               so as to minimize contact between the quarantined attorney and the
               others, the likelihood of contact between the quarantined attorney
               and the specific attorneys responsible for the current representation,
               the existence of safeguards or procedures which prevent the
               quarantined attorney from access to relevant files or other
               information relevant to the present litigation . . .

81 Ohio St.3d at 10.

       The parties have not cited any application of the “firm” concept to a government agency

comprising many attorneys with representation duties assigned by statute, divided into units by

specialization. Certainly, a principal motive to violate client confidentiality upon switching firms

is the temptation of large fees from winning cases, possibly with confidential information from the

other side. No such motive exists with the Ohio Attorney General’s Office.

       Now this Court has been provided with evidence about how firm the boundaries are

between units of the Attorney General’s Office (See Wehrle Aff., ECF No. 183-1, PageID 16441-

42, ¶ 7). Furthermore, in this Court’s experience of dealing with that Office through the

administrations of many different attorneys general, it appears attorneys do not perform work

assigned to different units. For example, in twenty-five years of handling both capital and non-

capital habeas corpus cases, the Magistrate Judge has never experienced an attorney from the

Capital Habeas Unit appearing in a non-capital habeas case, or vice versa.              Under those

circumstances, and given Ms. Wehrle’s sworn testimony that she has abided by her oath as an

attorney, the Magistrate Judge finds any presumption that she has shared Hand’s confidential

information with anyone in the Capital Habeas Unit to be rebutted.




                                                10
The Requested Remedy



        No branch of the requested remedy commends itself to the Magistrate Judge.

        The Ohio Attorney General is required by statute to defend judgments of the Ohio courts

challenged in habeas corpus.3 See, e.g.,, Ohio Rev. Code § 109.02 Thus, selection of counsel to

defend these judgments is not at all like the choice of counsel by a private party. To disqualify the

entire Attorney General’s Office would be to deprive all Ohioans of counsel chosen by the General

Assembly to litigate these cases.

        Moreover, the remedy of excusing Hand’s procedural default and deciding his defaulted

claims on the merits would not be equitable. The information on which the Warden relied to

litigate the procedural default defense is a matter of public record; there is no way in which Ms.

Wehrle’s having “switched sides” could possibly have affected the outcome of that defense.




Conclusion



        Hand’s instant Motion for Relief from Judgment is both untimely and without merit and

should therefore be denied. Because reasonable jurists would not disagree with this conclusion,

Petitioner should be denied a certificate of appealability and the Court should certify to the Sixth

Circuit that any appeal would be objectively frivolous and therefore should not be permitted to



3
        The attorney general shall appear for the state in the trial and argument of all civil and criminal
        causes in the supreme court in which the state is directly or indirectly interested. When required by
        the governor or the general assembly, the attorney general shall appear for the state in any court or
        tribunal in a cause in which the state is a party, or in which the state is directly interested.

Ohio Rev. Code § 109.02.

                                                        11
proceed in forma pauperis.



July 1, 2019.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge


                             NOTICE REGARDING OBJECTIONS

Pursuant to Fed.R.Civ.P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed.R.Civ.P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party’s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                              12
